                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                             CRIMINAL ACTION

    VERSUS                                                         NO. 13-286

    ANTHONY ELLIS                                                SECTION “R”



                         ORDER AND REASONS

       Before the Court is Anthony Ellis’s motion seeking relief from the

Court’s judgment denying his motion to vacate his sentence under 28 U.S.C.

§ 2255.1 The Court denies the motion because Ellis’s alleged lack of notice of

the Court’s judgment does not entitle him to relief.



I.     BACKGROUND

       On April 20, 2015, defendant Anthony Ellis pleaded guilty to

transportation of an individual for purposes of engaging in prostitution, in

violation of 18 U.S.C. § 2421, and conspiracy to commit sex trafficking, in

violation of 18 U.S.C. §§ 371 and 1591(a).2 In his plea agreement, Ellis waived

his right to appeal and collaterally challenge his conviction and sentence, but

he retained the right to raise a claim of ineffective assistance of counsel in an



1      R. Doc. 499.
2      See R. Doc. 192; R. Doc. 375.
appropriate proceeding.3    The Court accepted the plea agreement and

sentenced Ellis to 60 months imprisonment as to the conspiracy charge, and

120 months imprisonment as to the charge under Section 2121, to be served

consecutively.4

      On September 23, 2016, Ellis filed a motion to vacate his sentence

under 28 U.S.C. § 2255.5 The Court denied the motion on February 21,

2018.6 Ellis has now filed a motion for relief from the judgment alleging that

he did not receive notice of the Court’s denial of his Section 2255 motion.7

The government opposes the motion. 8



II.   DISCUSSION

      Ellis contends that his lack of notice of the Court’s judgment entitles

him to relief under Federal Rule of Civil Procedure 60(d)(1).9 Rule 60(d)(1)

provides that a court may “entertain an independent action to relieve a party

from a judgment, order, or proceeding.” Fed. R. Civ. P. 60(d)(1). For relief

under this Rule, Ellis must show “fraud, accident, or mistake which


3     R. Doc. 192 at 2-3.
4     R. Doc. 375 at 2.
5     R. Doc. 426.
6     R. Doc. 469.
7     R. Doc. 499.
8     R. Doc. 504.
9     R. Doc. 499 at 1.
                                      2
prevented the defendant in the judgment from obtaining the benefit of his

defense.” Johnson v. Davis, 746 F. App’x 375, 380 (5th Cir. 2018) (quoting

Addington v. Farmer’s Elevator Mut. Ins. Co., 650 F.2d 663, 668 (5th Cir.

Unit A July 1981)). Ellis states that he was not notified of the Court’s

judgment due to accident or mistake. He does not explain how his lack of

notice prevented him from obtaining the benefit of his defense, nor does he

specify the relief he seeks.

      To the extent that Ellis seeks relief from the order itself, there is no

basis for this under Rule 60(d)(1) or any other provision of law. If Ellis is

asking the Court to extend or reopen his appeal period because his lack of

notice prevented him from filing a timely appeal or a timely motion for

reconsideration under Federal Rule of Civil Procedure 59(e) and Federal

Rule of Civil Procedure 60(b), this relief is not available either. The Fifth

Circuit has held on multiple occasions that a defendant who was not notified

of a court’s judgment may not receive extra time to appeal the judgment. See

United States v. Awalt, 728 F.2d 704, 705 (5th Cir. 1984) (“Lack of notice is

not a basis for a plea of excusable neglect and does not excuse noncompliance

with Rule 4(b).”); United States v. Green, 348 F. App’x 917, 918 (5th Cir.

2009) (holding that petitioner who did not receive notice of a judgment could

not obtain relief on the basis of a motion under Rule 60(b) that was filed


                                      3
more than one year after the judgment). This is because “the timely filing of

a notice of appeal in a civil case is a jurisdictional requirement and courts

have no authority to create equitable exceptions to jurisdictional

requirements.” Id. at 918 (quoting Bowles v. Russell, 551 U.S. 205, 214

(2007) (alterations omitted)). Ellis therefore has no right to relief from the

judgment itself, and he is also not entitled to an additional opportunity to

respond to or appeal the judgment.



III. CONCLUSION

     For the foregoing reasons, Ellis motion for relief from judgment is

DENIED.




          New Orleans, Louisiana, this _____
                                        3rd day of June, 2019.



                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE




                                      4
